Citation Nr: 0931630	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO. 99-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
degenerative disc disease, cervical spine, including as 
secondary to the service connected chronic low back strain, 
diffuse degenerative disc disease and degenerative change 
with unfavorable ankylosis.

2. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
degenerative joint disease, bilateral ankles, including as 
secondary to the service connected chronic low back strain, 
diffuse degenerative disc disease and degenerative change 
with unfavorable ankylosis.

3. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
degenerative joint disease, bilateral shoulders, including as 
secondary to the service connected chronic low back strain, 
diffuse degenerative disc disease and degenerative change 
with unfavorable ankylosis.

4. Entitlement to service connection for gout, including as 
secondary to the service connected chronic low back strain, 
diffuse degenerative disc disease and degenerative change 
with unfavorable ankylosis.

5. Entitlement to service connection for degenerative joint 
disease, bilateral knees, including as secondary to the 
service connected chronic low back strain, diffuse 
degenerative disc disease and degenerative change with 
unfavorable ankylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 
1971, and from November 1973 to September 1978, with 
additional, not yet verified periods of service. This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from March 2007 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the Veteran appealed the October 2007 
denial of a compensable rating for his service-connected left 
sided hearing loss. In his October 2008 substantive appeal, 
however, he indicated that he wished to continue the appeal 
only if a decibel measurement of "45 or more is considered 
worth compensation...If Yes continue my appeal, if NO then 
cancel."  The RO replied with an explanation in December 
2008 that a single reading of 45 decibel losses or more does 
not warrant a compensable rating, and based upon his October 
2008 statement, the RO deemed the issue withdrawn. The 
Veteran's subsequent communications made not mention of his 
hearing loss claim. As such, the Board finds that the issue 
of entitlement to a compensable evaluation for left sided 
hearing loss was effectively withdrawn by the Veteran is not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to reopen his claims for service 
connection for bilateral shoulder, cervical spine and 
bilateral ankle disabilities. These issues were last denied 
by way of the June 2006 Board decision, which was appealed to 
and affirmed by the U.S. Court of Appeals for Veterans 
Claims. Such a claim will not be reopened and allowed, unless 
new and material evidence is presented or secured with 
respect to that claim. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302(a) (2008). As such, the Veteran must provide 
new and material evidence to reopen these previously denied 
service connection claims. Under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), there are new VA notice requirements for new 
and material evidence claims. In particular, under Kent, VA 
must notify the Veteran of the elements of his claim and of 
the definition of "new and material evidence." Kent also 
requires that VA give the Veteran notice of precisely what 
evidence is necessary to reopen the claim, depending upon the 
basis of the previous denial. The notice provided to the 
Veteran in this case is not in conformity with the Court's 
Kent decision. As such, this matter must be remanded for 
proper notice under 38 C.F.R. § 3.159(b)(1), including 
corrective notice under Kent.

Also, with respect to all of the issues at hand, the evidence 
in this case has not been fully developed. As such a remand 
is in order before the Board can finally adjudicate these 
claims. Under 38 C.F.R. § 3.159(c), VA has a duty to assist 
the Veteran in the development of his claims. This duty 
pertains to both federally controlled records and private 
treatment records. With regard to federally controlled 
records, a review of the claims folder reveals that the 
service treatment records and the verification of the 
Veteran's dates of service are incomplete. In particular, DD 
Forms 214 show that the Veteran served actively between 
September 1968 and June 1971, and between November 1973 and 
September 1978. A notation is made that prior to the period 
commencing in November 1973, that the Veteran had more than 
two years of inactive service. It is unclear to the Board the 
type of service. VA must develop this matter by verifying all 
of the Veteran's service including any type of inactive 
service including any reserve service that may include 
training periods such as active duty for training (ACDUTRA) 
or inactive duty for training (INACDUTRA). 

Also, the Veteran claims that his degenerative joint and disc 
disabilities may be due to two accidents during service, 
while he was in Belgium. See October 2008 Veteran statement. 
He also reports that he was treated by an orthopedic 
physician  "at 5th General Hospital, Bad Cannstadt, 
Germany."  See December 2008 statement. A review of the 
available service treatment records shows them to be lacking  
as to treatment during the Veteran's later periods of 
service. There is no evidence that the RO investigated all 
sources of information for these records, and there is 
certainly no evidence that the duty to notify the Veteran of 
the inability to obtain records under 38 C.F.R. § 3.159(e) 
was met.

VA also has a duty to assist the Veteran in obtaining 
relevant private medical evidence. In this case, the Veteran 
submitted an authorization to obtain records from his private 
physician, Dr. H., in October 2008. Someone, presumably in 
the RO, wrote a note on that authorization that the records 
were attached, and made no attempt to obtain the complete 
records from Dr. H. A review of the report attached to the 
authorization, however, clearly shows that there are 
additional records. The second statement in the report 
indicates that records dating to February 2006 were reviewed. 
These records are not part of the claims folder. The RO 
should have, but completely failed to, obtain the records of 
Dr. H for the Veteran, despite the Veteran's fully meeting 
his need to assist in that effort by providing the 
authorization. The Veteran has also submitted single reports 
from a Dr. W, and a Dr. A., dated July 2008 and August 2008, 
respectively. The RO must assist the Veteran in obtaining 
relevant private treatment records. This matter must be 
remanded in order for VA to meet this duty prior to the 
Board's adjudication of the matter.

Finally, the Board notes that the RO has not submitted the 
matters at hand for opinions by competent medical 
professionals as to the likelihood that the Veteran's claimed 
disabilities are either directly related to service or 
related to his already service-connected disabilities. 
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Under 38 C.F.R. § 3.310(a), 
service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability. In this case, the Veteran claims that 
his degenerative joint and disc disease is possibly related 
directly to service, or in the alternative, is proximately 
due to his service connected lumbar spine disability. VA's 
duty to assist includes obtaining an examination and medical 
opinion when necessary to make an adequate determination. See 
Duenas v. Principi, 18 Vet. App. 512 (2004). In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim. According 
to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. 38 U.S.C.A. §5103A(d)(2), 
38 C.F.R. §3.159(c)(4)(i). The Court in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold. McLendon, 
20 Vet. App. at 83. Because of the evidence of current 
disabilities in the already present treatment records, and 
because of the severity of the already service connected 
lumbar spine disability, the Board finds that a VA 
examination is warranted in this matter, once all of the 
above development is complete.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran under 38 C.F.R. § 
3.159(b) (2006), including issuing 
corrective notice that is compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. § 
3.159(c)(1), by obtaining signed 
authorizations to obtain all relevant 
private treatment records since service, 
including records from Drs. H., W., and A. 
Once signed authorizations are obtained, 
request all relevant records, and 
associate all records obtained with the 
claims folder. Document each effort to 
obtain records, as well as any negative 
response.

3. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. § 
3.159(c)(2), by obtaining verification of 
all the Veteran's periods of service, and 
make all possible efforts to obtain 
complete service treatment records for 
each period of service identified, 
including records from any German 
hospitals. Associate all records obtained 
with his claims folder. If VA is unable to 
obtain such records, document all efforts 
and fully comply with 
38 C.F.R. § 3.159(e). 

4. Once the above development is complete, 
afford the Veteran the appropriate VA 
examination(s) to assess the current 
nature and etiology of his claimed 
orthopedic disabilities. The examiner 
should provide a current diagnosis and 
then, based upon all evidence of record, 
provide an opinion regarding the etiology 
of any claimed and currently diagnosed 
disability by addressing the following 
questions: (1) is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
disability initially manifested during 
active service, or is otherwise due to any 
event of active service; and (2) Is the 
currently diagnosed disability causally 
connected to the Veteran's service 
connected lumbar spine disability? A 
complete rationale should be provided for 
any opinion expressed.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




